Citation Nr: 0910231	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative spondylosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 
1995.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
claim.  

The Veteran is service-connected for spondylosis of the 
lumbar spine.  During initial consideration of his claim, an 
X-ray showed degenerative spondylosis with "unremarkable" 
intervertebral disc spaces, vertical body heights and 
interfacetal joints.  However, an MRI from November 2002 
reflected annular tears at the L4-L5 and L5-S1 discs, 
suggesting disc disease.  A second MRI in May 2005 confirmed 
the annular tear in the L5-S1 disc.
 
In June 2005, the Veteran claimed that his low back 
disability had worsened.  At a personal hearing in July 2006, 
he stated that his back "lock[ed] up" approximately three 
times per month, forcing him to remain bedridden for three to 
four days each time.  He also claimed that he had not worked 
the previous four months.  Moreover, he told the examining 
physician at his September 2006 VA examination that a private 
physician had issued certificates on "5 or 6 occasions" for 
strict bed rest.  

In considering the appropriate rating for the Veteran's low 
back disability, it is unclear to the Board how much of his 
current symptomatology may be attributed to lumbar spinal 
disc pathology, as opposed to spondylosis, or whether those 
diagnoses are interrelated.  Therefore, an examination and 
opinion are necessary.  

Further, the Board determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
requires, among other things, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on his or her employment and daily life.  Because, 
however, the specific requirements set forth in 
Vazquez-Flores were not satisfied by a June 2005 VCAA letter, 
a corrective notice letter complying with such criteria 
should be furnished on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA notice letter 
which satisfies all notice obligations in 
accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from June 2005 
to the present.  All such available 
reports should be associated with the 
claims folder.  Any negative search result 
should be noted in the record.  

3.  The Veteran should be asked to provide 
any private treatment records related to 
his low back symptoms not already 
submitted.  He should specifically be 
requested to provide any available 
documentation from his treating physician 
ordering him to periods of bedrest.  

4.  Make arrangements for the Veteran to be 
afforded an examination to determine the 
nature and extent of the service-connected 
spondylosis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including X-rays 
and/or radiographic imaging, should be 
performed.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should discuss any limitation of 
motion, neurological disorders and 
prescribed periods of bedrest found to be 
associated with the Veteran's 
service-connected spondylosis.

Also, the examiner should discuss whether 
weakened movement, excess fatigability, or 
incoordination is attributable to the 
Veteran's low back disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

The examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran flexes 
his back repeatedly over a period of time.  

Further, the examiner should express an 
opinion as to how much of the Veteran's 
symptomatology may be attributable to his 
service-connected spondylosis, as opposed 
to any pathology to the lumbar discs.  If 
the symptomatology cannot be separated, 
that should be noted.

5.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

